Case 6:20-cv-00182-MJJ-CBW Document 32 Filed 10/08/20 Page 1 of 2 PageID #: 384




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 DOUGLAS STUNTZ                             CIVIL ACTION NO. 6:20-CV-00182

 VERSUS                                     JUDGE JUNEAU

 WRIGHT ENRICHMENT, INC.                    MAGISTRATE JUDGE WHITEHURST


                                     JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation. After an independent review of the

 record, this Court concludes that the Magistrate Judge’s report and recommendation

 is correct and adopts the findings and conclusions therein as its own. In doing so, the

 Court notes that the Defendant objected only to the Magistrate Judge’s analysis of

 the requirements of the Louisiana Whistleblower Statute, La. R.S. 23:967.

 Notwithstanding the Defendant’s arguments to the contrary, the Court agrees with

 the Magistrate Judge’s determination that La. R.S. 23:967(A)(3) allows a claim for

 reprisal based on an employee’s refusal to participate in an employment act or

 practice that is in violation of law. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, Defendant Wright Enrichment, Inc.’s Motion to

 Dismiss, Rec. Doc. 20, is GRANTED IN PART AND DENIED IN PART.

 Plaintiff’s Title VII retaliation claim is DISMISSED WITHOUT PREJUDICE
Case 6:20-cv-00182-MJJ-CBW Document 32 Filed 10/08/20 Page 2 of 2 PageID #: 385




 based on his failure to exhaust administrative remedies. Defendant’s Motion to

 Dismiss the Plaintiff’s purported Failure to Accommodate claim is DENIED AS

 MOOT, and Defendant’s Motion to Dismiss the Plaintiff’s remaining claims under

 the ADA/LEDL, La. R.S. 23:967, and La. R.S. 30:2027 is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of

  October, 2020.




                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
